    Case 1:20-cv-00120-JRH-BKE Document 27 Filed 04/21/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


HERBERT DEAN,


        Plaintiff,

              V.                                        CV 120-120


CR BARD INCORPORATED and BARD
PERIPHERAL    VASCULAR
INCORPORATED,


        Defendants.




                                    ORDER




     Before    the    Court    is   the   Parties'     joint   stipulation     of

dismissal without prejudice,           (Doc. 26.)     All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A) (ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREiTODICE.    The    Clerk   is   directed   to   TERMINATE   all   motions   and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this                     day of April,

2021.



                                                           HIEF JUDGE
                                    V UNITED ^TATES 'DISTRICT COURT
                                                   district of GEORGIA
